DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 	The inventor oaths submitted 6/2/2022 are acknowledged.
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Claims 1, 3-8, 10, 12-15, 17, 19-54, 56-59, 61-65, 68-73, 75-77, 79, and 81 have been cancelled.  Claims 82-83 have been newly added.

The rejection of claims 2, 9, 11, 16, 18, 66-67, and 74 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,376,581 in view of Uchiyama et al. (2014) is withdrawn in view of the claim amendments.  The issued claims do not disclose all of the components required by independent claim 2.
The rejection of claims 2, 9, 11, 16, 18, 66-67, and 74 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,869,927 in view of Uchimaya et al. (2014) is withdrawn in view of the claim amendments.  The issued claims do not disclose all of the components required by independent claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9, 11, 16, 18, 55, 60, 66-67, 74, 78, 80, and 82-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has been amended to import limitations of cancelled claims 28, 34, and 51.  On 10/12/2021 claim 2 was amended to recite “wherein the formulation contains no more than about 10% of an aggregated ETAR antibody after 12-month of storage of the formulation at 2-8° C.”  
The specification does not disclose this property in the context of the limitations of now present in claim 2 and in combination with the limitations of dependent claims 9, 11, 16, 18, 55, 60, 66-67, 74, 78, 80, and 82-83.  Applicant has not pointed to basis for the amended claims and it is not apparent.
It is not known from the specification whether or not the formulations of these claims would have the property of containing no more than about 10% of an aggregated ETAR antibody after 12-month of storage of the formulation at 2-8° C.  The specification does not test any compositions having the claimed limitations that have been stored for 12 months at 2-8° C.  At best, particular formulations (F11, F12, and F13) stored at 0° C and 25° C were tested at 9 months.  No formulations were stored for 12 months.  See for example Tables 24-30.  Components of formulations F11, F12, and F13 are disclosed in Table 23.  Note that these three formulations would not support all formulations compassed by the present claims.  They are not representative examples supporting the breadth of the claims.  Each had 20 mM sodium citrate, 140 mM arginine hydrochloride, and 0.04 % polysorbate 80.  Each formulation had pH 5.8.  The concentration of antibodies was 26.1 mg/ml (F11), 53.9 mg/ml (F12), and 103.9 mg/ml (F13).
The specification does not describe those formulations that would have the property of containing no more than about 10% of an aggregated ETAR antibody after 12-month of storage of the formulation at 2-8° C in combination with the properties of claims 66-67.  Again, no formulations were tested under these conditions.  There is no structure/function correlation set forth in the specification.
The claims constitute new matter and lack adequate written description.

This rejection was set forth in the prior Office action with respect to cancelled claims 28, 34, and 51 in view of their dependency upon claim 2.  Applicant’s response did not address this.

Claims 2, 9, 11, 16, 18, 55, 60, 66-67, 74, 78, 80, and 82-83  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The formulations of the claims are not enabled.  As set forth above, no formulations within the claims were stored for 12 months under the conditions recited in claims 2 and 66-67 and tested for the properties recited in these claims.  It is unknown from the specification whether nor not formulations within the scope of the claims would have these properties.
The properties of any particular formulation within the claims is not considered to be so predictable given the lack of examples in the specification for 12-month of storage of any formulations at 2-8° C and the variability of the claimed formulations for pH and concentrations of metal chelators, polysorbate surfactant, arginine hydrochloride amino acid protectant, sodium citrate buffer, and ETAR antibody.
The formulations of the claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, 11, 16, 18, 55, 60, 66-67, 74, 78, 80, and 82-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 was previously amended to recite “wherein the formulation contains no more than about 10% of an aggregated ETAR antibody after 12-month of storage of the formulation at 2-8 °C.”
Claim 66 depends upon claim 2 and was previously amended to recite “wherein the extent of antibody degradation does not exceed about 10% after 12-month of storage of the formulation at 2-8 °C.
Claim 67 depends upon claim 2 and was previously amended to recite “wherein the biological activity of the ETAR antibody is no less than 50% of the original biological activity after 12-month of storage of the formulation at 2-8 °C.”
The claims are confusing as it is unclear whether the formulations being claimed have been stored at the recited temperature for 12-months or if the properties recited are merely the desired properties following such storage.  Clarification is requested.  Note that the 12/28/2020 version of claims 66-67 positively recited that the formulation of claim 2 had been stored for 12 months at 2-8 °C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 11, 16, 18, 55, 60, 66-67, 74, 78, 80, and 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over CN105669863 (of record, published 15 June 2016) or U.S. Patent No. 10,869,927 or U.S. Patent Application Publication 2019/0365894 or WO 2017/092375 (of record) each in view of Gerritsen et al. (WO 2004/075835), Adler et al. (U.S. Patent Application Publication 2009/0162352) and Lu et al. (U.S. Patent Application Publication 2009/0304706).

Applicant cannot rely upon the certified copy of the foreign priority application China 201610376600.7 (filed 5/31/2016) or China 20160954533.2 (filed 10/27/2016) to overcome this rejection because translations of said applications have not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  The China 201610376600.7 document is only 14 pages long and does not appear to include a sequence listing.  The effective filing date of the instant application is 5/27/2017.
CN105669863 (of record, published 15 June 2016); U.S. Patent No. 10,869,927; U.S. Patent Application Publication 2019/0365894; and WO 2017/092375 are equivalent documents.  The inventors differ from that of the instant application.  At least for example, inventors Kesuo Fan and Yong Guo of the instant application are not inventors for these documents.  These documents include inventors (e.g. Min Wang, Xinxin Shi, Hao Pan) that are not inventors of the instant application.   CN105669863 is valid prior art under 102(a)(1).  U.S. Patent No. 10,869,927; U.S. Patent Application Publication 2019/0365894; and WO 2017/092375 are valid prior art under 102(a)(2).
The English language disclosure of U.S. Patent Application Publication 2019/0365894 will be relied upon.
Independent claim 2 is directed to a formulation of ETAR antibody in a concentration of 10 to 200 mg/ml; sodium citrate buffer in a concentration of 1 to 50 mM, a metal chelator in a concentration of 0.01 mM to 0.2 mM, a polysorbate surfactant in a concentration of 0.01 to 0.1 weight/volume percent, and an arginine hydrochloride amino acid protectant in the concentration of 10 to 200 mM with a pH from 5 to 7.

U.S. Patent Application Publication 2019/0365894 discloses ETAR antibodies corresponding to the instant claims.  See the sequence listing for SEQ ID NOS: 138, 162, 166, and 190 which correspond to instant SEQ ID NOS: 138, 162, 166, and 190 and contain the CDRs recited in the instant claims.  Pharmaceutical compositions of the antibodies with a pharmaceutically acceptable excipient are disclosed.  See at least paragraph [0064].  The reference does not teach a formulation in a buffer with a pH approximately ranging from 5 to 7.  The reference does not teach antibody formulations including sodium citrate buffers, arginine hydrochloride amino acid protectants, metal chelators, and polysorbate surfactants such as polysorbate 20 (instant claim 82) and polysorbate 80 (instant claim 83).  The reference does not teach antibody formulations including antioxidants (instant claims 55 and 60). 

Gerritsen et al. discloses pharmaceutical formulations of antibodies against endothelin A receptor (termed ETAR in the instant application and EDNRA in Gerritsen et al.).  The antibodies can be murine or humanized (see instant claim 18). Formulations in aqueous pH buffered solution are disclosed.  Physiological carriers include citrate buffers, antioxidants such as ascorbic acid; amino acids such as arginine; chelators such as EDTA (a metal chelator), surfactants such as TWEEN (a polysorbate).  See at least claims 1, 5, and 10-11; page 13, lines 12-21, and pages 87-89 and 94-95; and Example 6.  The reference does not teach all of the concentrations required by the instant claims.

Adler et al. discloses pharmaceutical formulations for antibodies.  Paragraph [0010] discloses that the formulation may comprise the antibody in an amount of from about 1 to about 150 mg/ml, preferably in an amount of from about 5 to about 100 mg/ml, more preferably in an amount of from about 10 to about 30 mg/ml, and most preferably 25 mg/ml.  Paragraph [0011] discloses that the pH of the formulation may be from about 4.5 to about 7.0 and, preferably from about 5.5 to about 6.5, and more preferably about 6.0.  Paragraph [0012] discloses that the formulation may also comprise a buffer in an amount of from about 1 mM to about 100 mM.  The term "buffer" as used herein denotes a pharmaceutically-acceptable buffer.  Suitable pharmaceutically-acceptable buffers include citrate buffers.  Paragraph [0013] discloses that the formulation may further comprise a surfactant in an amount of from about 0.001% to about 1% w/v, preferably from about 0.005 to about 0.05%.  Suitable pharmaceutically acceptable surfactants include but are not limited to non-ionic surfactants such as TWEEN.  When Tween 20 and Tween 80 are used, they are generally used in an amount of about 0.001 to about 1%, preferably of about 0.005 to about 0.1% and still preferably about 0.01% to about 0.04% w/v.  Paragraph [0062] discloses that the formulation may include amino acids such as arginine and methionine in an amount of about 1 to about 100 mg/mL.  Paragraph [0071] discloses that the formulation may further comprise one or more of antioxidants, ascorbic acid, and EDTA (a metal chelator).  The reference does not teach the particular antibodies of the instant claims.
Lu et al. discloses stable antibody formulations in a citrate/citric acid buffer of  pH 5.0 to 7.0.  The concentration of buffer can be about 5 mM to about 20 mM.  Sodium citrate buffer is disclosed.  The formulation can include arginine-HCl at a concentration of about 150 mM.  The formulation can be stable at a temperature of about 2℃ to about 8℃ for a period of at least 18 months.  (See at least claims 1, 4, 6-7, 10-13, 27, and 29 and paragraphs [0049 and 0059].)  The formulation can also include a surfactant such as polysorbate 20 at a concentration of about 0.025% to 0.1% (w/v).  Polysorbate 80 is also disclosed.   Surfactants can be present at about 0.03% to about 0.3% (w/v) and about 0.05% to about 0.5% (w/v).  (See at least claims 14-17 and paragraph [0049].)  The antibody concentration in the formulation can be 10.0 mg/ml to about 35.0 mg/ml or about 50.0 mg/ml.  (See at least claims 24 and 26 and paragraph [0046].)  The formulation can also include the antioxidant methionine at a concentration of about 0.5 mM to about 20mM, including 5.0 mM.  (See at least claims 18, 21, and 32.)  The formulation can also include the metal chelator, EDTA, at a concentration of 0.1 to about 5.0 mM.  (See at least paragraph [0056].)  The reference does not teach the particular antibodies of the instant claims.

It would have been obvious to formulate the endothelin receptor A antibodies of   CN105669863 or U.S. Patent No. 10,869,927 or U.S. Patent Application Publication 2019/0365894 or WO 2017/092375 according to the teachings of Gerritsen et al., Adler et al., and Lu et al.  CN105669863 or U.S. Patent No. 10,869,927 or U.S. Patent Application Publication 2019/0365894 or WO 2017/092375 teach the antibody limitations of claims 2, 9, 11, 16, 18, and 74.  Gerritsen et al. and Adler et al. demonstrates that pharmaceutical formulations for antibodies having a wide variety of components would have been well known to those of ordinary skill in the art at the time of the effective filing date and it would have been conventional to produce antibody formulation in the pH range of approximately 5 to 7.  Lu et al. particularly discloses that antibody formulations meeting the limitations of the claims with respect to antibody concentration (10 to 200 mg/ml in instant claim 2; 10 mg/ml to 35 mg/ml in claim 26 of Lu et al.); surfactant concentration (a polysorbate surfactant in a concentration of 0.01 to 0.1 weight/volume percent in instant claims 2 and 82; polysorbate 20 at a concentration of about 0.025% to 0.1% (w/v) in claim 17 of Lu et al.); amino acid protectant concentration (an arginine hydrochloride amino acid protectant in the concentration of 10 to 200 mM in instant claim 2; arginine-HCl at a concentration of about 150 mM.in claim 10 of Lu et al. meeting the limitation of approximately 140 mM in instant claims 78 and 80);  buffer concentration (sodium citrate buffer in a concentration of 1 to 50 mM in instant claim 2; sodium citrate concentration of buffer can be about 5 mM to about 20 mM in claims 4-6); metal chelator concentration (0.01 mM to 0.2 mM in instant claim 2; EDTA at a concentration of 0.1 in paragraph [0056] of Lu et al); and antioxidant concentration (1 mm to 10 mM in instant claims 55 and 60; antioxidant methionine at a concentration of 5.0 mM in claim 21) provided a very stable antibody formulation .  See claim 27 of Lu et al.  The 50 mg/ml antibody concentration as recited in instant claims 78 and 80 is disclosed in claim 24 of Lu et al.  Lu et al. discloses surfactant concentrations of about 0.03% w/v and about 0.05% w/v.  This fairly suggests a surfactant concentration of 0.04% w/v as recited in instant claims 78 and 80. Lu et al. discloses EDTA at a concentration of about 0.1 mM.  This fairly suggests a metal chelator concentration of approximately 0.05 mM as recited in instant claims 78 and 80.   The 20 mM sodium citrate concentration as recited in instant claims 78 and 80 is disclosed in claim 4 of Lu et al.  It would have been obvious to have formulated the ETAR antibodies of CN105669863 or U.S. Patent No. 10,869,927 or U.S. Patent Application Publication 2019/0365894 or WO 2017/092375 as suggested in Lu et al. in order to form a stable formulation. Gerritsen et al. and Adler et al. disclose that the various components would have been routinely used in formulating antibodies and Lu et al. points to the combination of sodium citrate buffer, a metal chelator, a polysorbate surfactant such as polysorbate 20 or polysorbate 80 (see instant claims 82-83), and an arginine hydrochloride amino acid protectant as resulting in a stable antibody formulation.  The knowledge in the art concerning antibody formulations would have been robust.

With respect to the limitation in claim 2 (“wherein the formulation contains no more than about 10% of an aggregated ETAR antibody after 12-month of storage of the formulation at 2-8 °C”), this property or characteristic would be inherent to the compositions suggested by the combination of the prior art.  It would have been expected in view of the disclosure of Lu et al. concerning stability at a temperature of about 2℃ to about 8℃ for a period of at least 18 months The properties or characteristics of claims 66-67 would be inherent to the compositions suggested by the combination of the prior art.  A composition and its characteristics cannot be separated.

Applicant’s arguments with respect to unexpected results are not persuasive.  Applicant presents arguments based on results in Tables 25 and 26.  They have not shown that the formulations argued meets the limitations of instant claim 2 (“wherein the formulation contains no more than about 10% of an aggregated ETAR antibody after 12-month of storage of the formulation at 2-8 °C”).  In addition, the results argued are not commensurate in scope with the claims given the variability in pH, different components permitted by the claims (any chelator, any antioxidant), and the variable amounts of the components in the claims as compared to the formulations of F11, F12, and F13 in Table 23.  They are not representative examples supporting the breadth of the claims.  Each had 20 mM sodium citrate, 140 mM arginine hydrochloride, and 0.04 % polysorbate 80.  Each formulation had pH 5.8.  The concentration of antibodies was 26.1 mg/ml (F11), 53.9 mg/ml (F12), and 103.9 mg/ml (F13).
The claimed compositions would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa